Citation Nr: 0816141	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-10 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).   



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1964 to November 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision of the Albuquerque, New Mexico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).



FINDINGS OF FACT

1.  The veteran did not serve in combat.

2.  A corroborated stressor event in service is not shown.



CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An August 2003 
letter explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additionally this letter advised the 
veteran to submit any evidence in his possession pertaining 
to his claim.   A subsequent March 2006 letter provided 
notice regarding criteria for rating the disability at issue 
and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  Additionally, the case was 
readjudicated by a December 2007 supplemental statement of 
the case after complete notice was provided.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records and service personnel 
records, along with available VA and private medical 
evidence.  The veteran was also provided with a PTSD 
questionnaire to allow him to identify any stressor events 
that occurred in service.  

It does not appear that the veteran was provided with a VA 
psychiatric or psychological compensation and pension 
examination specifically in relation to his claim for PTSD 
although he was provided examinations pertaining to a 
separate claim for dementia (which was granted in April 2006 
and is not before the Board).  The Board, however, does not 
find that such a specific examination is necessary.  An 
examination or opinion is necessary if the evidence of record 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case (as explained in the analysis below) the 
record does not contain corroboration of  a specific stressor 
event in service.  Consequently, an examination is not 
necessary and also would not serve any useful purpose as 
without a specific corroborated stressor event in service, 
there would be no way for an examiner to find a "link" 
between any current PTSD and a corroborated stressor.  See 
38 C.F.R. § 3.304(f).

The veteran has not identified any additional evidence 
pertinent to this claim.   VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service medical records do not reveal any diagnosis or 
treatment of PTSD or other psychiatric disorder and do not 
indicate that the veteran experienced any significant 
emotional trauma.  The veteran did run into a door aboard 
ship in February 1967 when the ship rolled.  Examination for 
head injuries was negative but he was noted to have much pain 
in the right clavicle and a possible fracture.  On November 
1968 separation examination psychiatric functioning was found 
to be normal.  Service personnel records reveal that the 
veteran served aboard the USS Molala from May 1966 to October 
1967.  

A January 2003 VA psychological evaluation specifically 
focused on testing for PTSD.  The veteran reported that he 
was involved in several salvage operations along the Vietnam 
coast and in the Mekong delta while serving aboard the USS 
Molala.  He stated he remembered feeling in significant 
danger, feeling scared, being able to hear bombing, and 
seeing results of war including body bags.  He indicated that 
he had flashbacks and nightmares about his experiences in the 
war.  It was noted that the veteran was administered a brief 
PTSD screen in October 2002 and at that time he reported 
feeling distant and cut off from people and having 
hypervigilance.  The veteran scored within a range predictive 
of PTSD on the psychopathy checklist (PCL).  His pattern of 
response suggested that criteria for persistent 
reexperiencing of the trauma of Vietnam, avoidance of stimuli 
related to the military, numbing of emotional responsiveness 
and increased arousal were met.  Likewise the veteran scored 
within a range predictive of PTSD on the Mississippi scale.  
His score of 135 placed him just above average for 
individuals with Vietnam, combat-related PTSD.  The veteran 
endorsed persistent reexperiencing of trauma through 
nightmares of military experiences.  He indicated waking in a 
cold sweat and often not being able to go back to sleep.  He 
also indicated that he became distressed and upset sometimes 
if something happened that reminded him of the military.  He 
endorsed items suggesting persistent avoidance of stimuli 
related to the military, as well as numbing of emotional 
responsiveness.  He also endorsed items suggestive or 
persistent symptoms of increased arousal.  He stated he never 
fell asleep easily at night and had difficulty concentrating 
on tasks.  He indicated he had experienced significant 
personal distress as well as impairment in social and 
occupational functioning.  He stated he had survivor guilt, 
frequently wondering why others died when he did not in the 
military.  The examiner found that based on his interview and 
testing, the veteran met the criteria for PTSD.   

On a March 2003 PTSD questionnaire the veteran indicated that 
over the years he had experienced PTSD and his life had 
changed in a lot of ways.  He stated he felt that he was not 
the person he was before.  He reported that, at the time he 
arrived in Da Nang, he had orders to be on watch for the Viet 
Cong in case of an attack.  He noted that, as fifty percent 
of the river was held by the Viet Cong, he knew that he was 
in danger at all times.  He reportedly often thought of what 
could happen to him.  He noted that he continued to have 
flashbacks along with lots of problems trying to sleep.  He 
stated he would have to get up at night every time he heard a 
noise.  He indicated he was depressed all of the time and 
could not be around people much because he could not stand 
crowds.  

VA mental health treatment notes from October 2002 to August 
2006 show ongoing treatment for psychiatric disorder.  The 
veteran reported stress associated with coverage of the war 
in Iraq.  Diagnoses included depression with anxiety, PTSD, 
cognitive disorder and dementia.  At an October 2002 mental 
health assessment the veteran indicated that he was never in 
combat.  He stated he did see some body bags at a distance 
one time and could hear the firing when his ship went near 
Vietnam one time.  He reported he was a cook in the Navy and 
denied having any problems with his military experiences.  At 
an August 2006 psychiatric visit the veteran indicated that 
he had not had as many nightmares lately but had flashbacks a 
couple of times per week.    

In a December 2004 statement a fellow serviceman of the 
veteran indicated that he served aboard ship with the 
veteran.  He reported that, on their way to the western 
Pacific they found themselves in the middle of a typhoon for 
four or five days.  He noted that they thought the ship was 
going to break in half and that during this time they were 
only required to stand a four-hour watch.  He noted that 
during one watch period the veteran either was coming or 
going to the bridge when the ship took a real bad roll.  He 
reported that the veteran was thrown against the bulkhead, 
hitting his head.  He stated the veteran blacked out and was 
taken to medical.  He noted that when the ship came out of 
the storm it was two hundred and some miles off course and 
had lost four barges it was towing.  

An August 2005 VA neuropsychological evaluation produced a 
diagnostic impression of dementia, presumed to be related to 
the veteran's head injury in service.  

On October 2005 VA psychiatric examination the diagnoses were 
mild cognitive impairment versus dementia versus learning 
disabilities, and mood disorder.  It was noted that the 
veteran was in a VA post-traumatic stress group.  He stated 
that he did provide some guard duty in the Mekong and trauma 
was primarily seeing piles of body bags.  

On February 2006 VA psychiatric examination the diagnosis was 
mild dementia.  The veteran reported symptoms of depression, 
anxiety, memory loss, social isolation, anger, sleep problems 
and headaches.  

A review of the command history of the USS Molala for 1966 
and 1967 obtained in May 2007 shows that during 1966 the ship 
conducted shouldering and blocking tactics against Russian 
trawlers and conducted several salvage and towing operations 
in Cam Ranh Bay.  It then returned to home port in San Diego 
in March 1966.  Also during 1967 the ship towed two tug boats 
from Seattle to Da Nang for delivery on March 13 and 
transited to the Yankee team area for special operations 
conducting Russian trawler surveillance to protect U.S. 
aircraft before returning to home port in San Diego in July 
1967.

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor. Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The evidence of record shows that the veteran has received a 
diagnosis of PTSD from VA treating mental health 
professionals.  The evidence does not show that the veteran 
served in combat and the veteran has affirmatively indicated 
that he did not serve in combat.  Consequently, the record 
must contain service records or other independent credible 
evidence to corroborate the veteran's testimony as to any 
alleged stressor.  Dizoglio, 9 Vet. App. 163, 166 (1996).  
The Board notes that the veteran has not specifically 
identified any stressor events but has instead vaguely 
indicated that he experienced trauma in the form of seeing 
body bags and feeling fear at serving in a region with such a 
strong Viet Cong presence.  He has also reported that he 
experienced nightmares and flashbacks apparently related to 
Vietnam but there is no indication in the record as to the 
specific nature of these flashbacks and nightmares.  Thus, 
without specific stressor information the RO was not able to 
attempt to conduct any development to corroborate any 
traumatic experiences in service.  Nor has the veteran 
submitted any evidence from other sources indicating that he 
experienced a specific traumatic event. 

The veteran's head injury in service has been corroborated 
but the record does not establish that this was a "traumatic 
event" for PTSD purposes (as opposed to simply a significant 
physical injury resulting in subsequent headaches and 
dementia) as the veteran did not report it as a traumatic 
event on his PTSD questionnaire and there is no indication 
that he reported it as such to any of the mental health 
practitioners of record.   Given that no specific stressor 
event in service has been reported, the evidence also does 
not establish a link between an in service stressor and PTSD.  
38 C.F.R. § 3.304(f).  

The Board acknowledges that it is possible that the veteran 
has difficulty recounting specific events either due to his 
dementia or due to the painful nature of the memories.  The 
Board is bound by the applicable law, however.  Consequently, 
in the absence of identification of a specific stressor event 
in service and appropriate corroboration of that event, and 
in the absence of a link between any specific stressor event 
in service and current PTSD, the preponderance of the 
evidence is against the veteran's claim and it must be 
denied.  38 C.F.R. § 3.304(f), Gilbert, 1 Vet. App. 49, 55 
(1990).  






ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


